USCA4 Appeal: 22-4009      Doc: 17         Filed: 08/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4009


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        YUSUF NIAM HASSINE ROBINSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21-cr-00144-CCE-1)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Ashley E. Waid, OFFICE OF THE UNITED
        STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4009       Doc: 17        Filed: 08/22/2022     Pg: 2 of 3




        PER CURIAM:

               Yusuf Niam Hassine Robinson pled guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). The

        district court sentenced Robinson to 78 months’ imprisonment and 3 years of supervised

        release. His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious grounds for appeal, but asking this court to

        review the reasonableness of the selected sentence. Although informed of his right to file

        a pro se supplemental brief, Robinson has not done so. The Government declined to file a

        brief. We affirm.

               We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

        United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

        procedural and substantive reasonableness.       Id. at 51.     In determining procedural

        reasonableness, we consider, among other things, whether the district court properly

        calculated the defendant’s Sentencing Guidelines range. Id. If a sentence is free of

        “significant procedural error,” then we review it for substantive reasonableness, “tak[ing]

        into account the totality of the circumstances.”       Id.    A sentence is presumptively

        substantively reasonable if it “is within or below a properly calculated Guidelines range,”

        and this “presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014).

               Our review of the record confirms the procedural reasonableness of Robinson’s

        sentence.   At sentencing, the district court correctly calculated Robinson’s advisory

                                                    2
USCA4 Appeal: 22-4009      Doc: 17         Filed: 08/22/2022     Pg: 3 of 3




        Guidelines range, to which Robinson did not object. The district court also heard witness

        testimony and afforded the parties an opportunity to argue for an appropriate sentence and

        Robinson an opportunity to allocute. The district court then weighed the § 3553(a) factors

        it deemed most relevant and provided a reasoned explanation for the chosen sentence. And

        because our review of the record did not yield anything that undermines the presumption

        of substantive reasonableness afforded the selected within-Guidelines sentence, we also

        conclude that Robinson’s sentence is substantively reasonable.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Robinson, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Robinson requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Robinson. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3